Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Exhibit 10.59
EXCLUSIVE SUPPLY AGREEMENT
This Exclusive Supply Agreement (“Agreement”) is made and entered into as of
February 1, 2016 (the “Effective Date”) by and between Shenzhen Mindray
Bio-Medical Electronics Co., Ltd., a corporation organized under the laws of The
People’s Republic of China (hereinafter “Mindray”), and Heska Corporation, a
corporation duly organized and existing under the laws of the State of Delaware
with its principal business address at 3760 Rocky Mountain Ave, Loveland, CO
80538, United States and its Affiliates (hereinafter “Heska”). Heska and Mindray
shall at times be collectively referred to herein as the “Parties” and
individually as a “Party”.
WHEREAS, Heska is willing to purchase Products, the details of which are defined
in this Agreement, from Mindray and Mindray is also willing to provide those
Products to Heska with the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the Parties agree as follows:
1.
Definitions

1.1
"Affiliate" shall mean, with respect to each Party (as hereinafter defined), any
legal entity that is, directly or indirectly, controlling, controlled by or
under common control with such Party. For purposes of this definition, a Party
shall be deemed to control another entity if it owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting equity of the other
entity, or directly or indirectly possesses the power to direct, or cause the
direction of, the management and policies of such other entity by any means
whatsoever. For clarification, affiliates of Mindray shall include entities in
the Business controlled by or under common control with Mindray Medical
International Limited (Cayman Islands), including without limitation Mindray
Medical Netherlands B.V.

1.2
"Business" shall mean the market of hematology analyzers hardware, software,
consumables, reagents, supplies, calibrators, and/or spare parts, whether for
manufacture, development, sale, lease, rental, distribution, or promotion,
directly or indirectly.

1.3
"Calendar Quarter" shall mean a period of three (3) consecutive calendar months
commencing on January 1, April 1, July 1 or October 1 during the Term of this
Agreement.

1.4
“Calendar Year” shall mean each twelve (12) month period during the Term of this
Agreement beginning on January 1 and ending on December 31.

1.5
BLANK.

1.6
“Confidential Information” means any proprietary or confidential information of
a Party which may be disclosed to the other Party under this Agreement,
including without limitation all prices, discounts or product specifications,
customers, Customers, designs, software, software code, drawings, reports,
interpretations, forecasts, plans, records, technical or other financial or
business information of any kind, of a disclosing Party regarding the subject
matter of this Agreement, together with any notes or other documents prepared by
a receiving Party or others which reflect such information.

1.7
“Consumables” shall mean documentation, supplies, consumables, reagents,
calibrator, fluids, tubes, tips, cups, and other supplies necessary or
ordinarily beneficial in the ordinary course of installation, calibration,
maintenance and use of the Product(s).





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




1.8
“Customer” shall mean the end user of the Products, where use of Products is
limited to non-human subjects, within the Market, within the Territory, as
defined below. Supply of the Products to Customer may include one or more
transactions that include the involvement of a third party dealer or reseller of
Heska (“Agent”), who facilitates the purchase and installation to the Customer
solely for use within the Market within the Territory.

1.9
“DOA” shall mean dead on arrival, as used in Article 8.2 Non-Conformities and
Acceptance.

1.10
“Improvements” means, individually and collectively, all discoveries,
inventions, know-how, techniques, modifications, improvements, works of
authorship, designs, data, and all proprietary rights therein or associated
therewith (whether or not protectable under patent, copyright, trade secrecy or
similar laws) relating to additions, enhancements, updates, alterations,
modifications, derivative works or other changes to any Products sold by Mindray
to Heska hereunder.

1.11
“Intellectual Property” shall mean all drawings, designs, models,
specifications, documentation, software, firmware, user interfaces, inventions,
designs, techniques, processes, business methods, customer information,
marketing programs, distributor information, know-how, technology, mask-works,
copyrights, copyrightable materials, patents, trade secrets, software code,
software schema, contractor contacts, sources, vendors, suppliers, and any other
information or materials protected under any intellectual property laws in
effect anywhere in the world, and any applications, registrations or filings
relating thereto.

1.12
“Market” shall be defined as the field of Veterinary Medicine; as defined as the
practice of medicine on non-human subjects by licensed users, in good standing
with licensing and governmental authorities, or persons duly and legally
supervised by such licensed users or authorities, in accordance with laws and
regulations governing the use of medical devices on non-human subjects, in all
locations and facilities, including, but not limited to veterinary hospitals and
clinics, zoos, breeding operations, feedlots, pharmaceutical facilities,
research facilities, universities, veterinary teaching hospitals, and
governmental agencies.

1.13
“North America Agreement” shall mean that certain agreement between the parties
dated September 1, 2013.

1.14
“Product” shall mean, as the case may be, the Analyzer Product(s),
Consumable(s), and Spare Part(s), as those terms are further described and
defined in Annex A and elsewhere in this Agreement.

1.15
“Service Exchange Pool” shall mean a pool of between ten (10) and twenty (20)
Analyzer Products to be maintained by Heska during the course of the Agreement.
Heska shall ship replacement Products (“Service Exchange(s)”) from the Service
Exchange Pool to Customers who have reasonably claimed that Products are not
working correctly, and such returned Products will be serviced by Heska to then
be made available as Service Exchange Pool Products.

1.16
“Spare Parts” shall mean service parts, installation parts, replacement parts,
spare parts, and documentation related thereto that are necessary or ordinarily
beneficial in the ordinary course of installation, calibration, maintenance,
repair, provision of warranty support, and use of the Product(s), including,
without limitation, those spare parts identified on Annex A, as amended from
time to time.

1.17
“Tail” shall mean the five (5) year period following expiration or earlier
termination of this Agreement, during which Mindray will sell to Heska the
Consumables and Spare Parts.





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




1.18
“Territory” shall mean the areas defined in Annex C, including “Exclusive
Territory” and “Non-exclusive Territory”.

1.19
Capitalized terms not defined in this Article 1 shall have the meaning set forth
herein.

2.
Purpose, Appointment and Acceptance

2.1
Products; Specifications. The initial minimum specifications for the Products
are set forth in Annex A. Final specifications shall be mutually agreed by the
Parties as soon as possible, but in no case shall the final specifications be
less than those for products delivered under the North America Agreement, and
the Parties shall use all commercially reasonable efforts to agree on or before
their mutual target of December 31, 2016. Upon agreement of final
specifications, Annex A to this Agreement shall be amended accordingly
(“Specifications”).

2.2
Purpose. Subject to the terms and conditions of this Agreement, Mindray agrees
to sell to Heska, and Heska agrees to purchase from Mindray, the Products in
accordance with the Specifications, as each are or shall be defined in Annex A
attached, in the Minimum Annual Total volume(s), as described in Section 5.1 and
Appendix B, for resale or placement to Customers, in the Market, in the
Territory.

2.3
Appointment and Acceptance. During the Term of this Agreement, as specified in
Article 3.1, and subject to the conditions hereinafter, including but not
limited to Article 6 below, Mindray hereby appoints Heska as its exclusive
distributor (even as to Mindray) for the Products, to Customers, in the Market
within the Exclusive Territory, and non-exclusive distributor for the Products,
to Customers, in the Market within the Non-Exclusive Territory, and Heska
accepts such appointment. Each Party warrants and represents to the other Party
that: (i) they have the right to enter into this Agreement, (ii) the terms of
this Agreement are not inconsistent with other contractual obligations,
expressed or implied, which they may have, (iii) by negotiating or entering into
this Agreement, the representing Party is not breaching, violating, unlawfully
altering, being induced or inducing others to interfere, halt, terminate, or
otherwise modify any other contractual obligations, express or implied, which
they may have with any other party, (iv) it is not a party to any agreement,
litigation, or business relationship that prevents it from carrying out its
obligations under this Agreement, (v) it has the right and full corporate power
to enter into this Agreement, and (vi) as of the date of the Agreement, it is
unaware of any actual, threatened, or pending litigation or claim that would
prevent or impair it or its Affiliates from carrying out its obligations under
this Agreement or would reasonably cause the other Party to be prevented from or
have difficulties carrying out its obligations under this Agreement.

3.
Term

3.1
This Agreement shall commence on the Effective Date and remain in effect until
December 31, 2019 (the “Initial Term”); thereafter, Agreement shall
automatically renew for successive two year periods (each a “Renewal Term”),
unless sooner terminated in accordance with Article 15 of this Agreement (the
Renewal Term together with the Initial Term, is collectively the “Term”),
provided, however, that Heska must meet the Minimum Annual Total in the prior
Calendar Year. As discussed in Section 5.2, failure to meet the Minimum Annual
Total in the prior Calendar Year may lead to termination of the Agreement.
Notwithstanding the foregoing, however, the Term shall not exceed ten (10) years
without the express written agreement of Mindray.





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




4.
Purchase Orders & Product Packaging and Labeling

4.1
Orders. In placing purchase orders with Mindray, Heska shall detail the (i)
Products (ii) quantity of each Product, and (iii) delivery date, which shall be
at least sixty (60) days from the date of the purchase order (“Lead Time”). The
orders shall be considered accepted and binding unless they are rejected by
Mindray, provided that such acceptance shall not be unreasonably withheld and
Mindray shall notify Heska within five (5) days if any order from Heska is
rejected; provided, however, if Mindray is unable or unwilling to timely fulfill
a purchase order that otherwise complies with all requirements set forth in this
Agreement, Heska shall nonetheless be credited with such order quantity for
purposes of the Minimum Annual Total requirements of Article 5 below. REGARDLESS
OF FORM, EVERY PURCHASE ORDER, ORDER ACKNOWLEDGMENT, ORDER ACCEPTANCE OR INVOICE
IS DEEMED TO INCLUDE THE APPLICABLE TERMS AND CONDITIONS OF THIS AGREEMENT AND
ANY PRE-PRINTED OR OTHER TERMS AND CONDITIONS ASSOCIATED WITH SUCH FORM SHALL
NOT BE APPLICABLE ABSENT MUTUAL WRITTEN AGREEMENT OF THE PARTIES. The order
shall be, when fulfilled with Product, payable in full within thirty (30) days
of possession of the Product by Heska at Heska’s dock.

4.2
Packaging and Labeling. Mindray shall supply all packaging and labeling required
by Heska for Products in accordance with the Specifications on Annex A. All
Product packaging and labeling shall be as set forth and agreed to in good faith
in the Specifications in Annex A. It is intended that the Product packaging and
labeling will be a full private label branding to Heska brands, marks, and
packaging logos, without reference to Mindray. All labeling and packaging shall
designate Heska as the exclusive "source" of the Products using terminology of
“manufactured for Heska in China” and shall include Heska’s logos and such other
additional branding as shall be set forth in the Specifications. Mindray shall
not acquire any right, title or interest in any of Heska’s trademarks and/or
artwork, therein except for the purpose of manufacturing and packaging Products
for Heska pursuant hereto. Heska shall be responsible for assuring that all
Product packaging materials and labels comply with applicable laws in the
Territory.

5.
Minimum Purchase

5.1
Minimum Calendar Year Volume. Heska shall make purchases of Product from Mindray
in such annual minimum quantities (“Minimum Annual Total”) as specified in Annex
B. If Heska fails to make purchases equal to or greater to the Minimum Annual
Total, the remedies in Section 5.2 shall apply.

5.2
Remedies for Volume Failure. If Heska fails to purchase the Minimum Annual Total
(a "Minimum Purchase Failure") within thirty (30) days of the end of the
Calendar Year for which Mindray alleges Heska had a Minimum Purchase Failure,
Mindray shall provide Heska written notice of such failure. If such Minimum
Purchase Failure has not been cured by Heska within sixty (60) days after
Mindray gives Heska written notice of such Minimum Purchase Failure, then Heska
shall, in Heska’s sole discretion:

5.2.1
Pay Mindray, within thirty (30) days of receipt of the Quantity Failure Notice,
an amount equal to five percent (5%) of the Average Transfer Price (as
determined by calculating the quotient of (a) the sum of all actual prices paid
for the Analyzer Products purchased in the immediately prior two (2) Calendar
Quarters, divided by (b) the actual number of Analyzer Products purchased in the
immediately prior two (2) Calendar Quarters)





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




multiplied by the Deficiency (as calculated by subtracting the number of
Analyzer Products purchased by Heska in the Calendar Year from the Minimum
Annual Total); In the event of two (2) Minimum Purchase Failures in consecutive
years, Mindray may, on or before March 15th of the year immediately thereafter,
terminate this Agreement upon ninety (90) days written notice. Or;
5.2.2
Terminate this Agreement. There are no other remedies for a Minimum Purchase
Failure.

5.3
The Parties agree that they will make a mutually agreeable, good faith
adjustment downward of the Minimum Annual Total from a period in which there was
a Minimum Purchase Failure, if during such period; (i) Mindray was unable to
deliver Products ordered on time, (ii) Mindray delivered to Heska a significant
quantity of DOA Product, as defined in Article 8.2, or Products not meeting the
Specification, iii) the Products were subject to a recall or other similar
adverse event, or (iv) the Products, in the reasonable judgment of the Parties
and a disinterested informed observer, are no longer competitive in the Market,
in the Territory.

6.
Market, Territory, Exclusivity

6.1
Exclusivity Rights of Heska. Heska is granted the exclusive right to purchase
the Products for sale, marketing and distribution in the “Market”, in the
“Exclusive Territory”, to “Customers”, which right shall operate to exclude all
others, including Mindray, its Affiliates and all third parties.; and the
non-exclusive right to purchase the Products for sale, marketing and
distribution in the “Market”, in the “Non-exclusive Territory”, to “Customers”
as each are defined in Article 1, In the Exclusive Territory in the Market,
Mindray shall not, directly or indirectly through any third party, distributor,
reseller or agent, sell or offer to sell, rent, loan, or lease the Products (or
any modification, iteration, or derivation thereof) or any generic or similar
in-clinic hematology analyzer products (5 part), or portions or subassemblies
thereof, that are or could be competitive with the Products, that may be used by
or sold to Customers in the Market within the Territory during the Term
(“Illicit Products”). Heska shall not sell or offer to sell Products outside of
the Territory or Market, except with Mindray's prior written consent.

6.2
In the Market within the Non-exclusive Territory, Mindray maintains right to
sell or offer to sell, rent, loan, or lease, directly or indirectly through
Mindray, its Affiliates, and/or any third party, distributor, reseller or agent,
the Products (including consumables, reagents and spare parts) (or any
modification, iteration, or derivation thereof) or any generic or similar
in-clinic hematology analyzer products (5 part), or portions or subassemblies
thereof, that are or could be competitive with the Products, that may be used by
or sold to Customers.

6.3
Mindray’s Efforts to Protect. Upon receipt of notice of a violation of Territory
and Market exclusive to Heska by a third party (or through an agent of such
third party) who has a distribution agreement with Mindray, Mindray shall use
commercially reasonable efforts to protect Heska's Territory and Market,
including without limitation and as applicable, at Mindray’s sole discretion
(i) sending a cease and desist letter, (ii) sending a demand letter, (iii)
legally voiding warranty and software license on Illicit Product, and (iv)
requesting from the third party responsible for illicit sale(s) of the Illicit
Product the disgorgement and payment to Heska of profits from the sale of
Illicit Product(s) in Heska's Market and Territory.

6.4
Exclusive Territory Protections by Mindray. Mindray undertakes to not knowingly
allow any party to sell, lease, lend, demonstrate, market or solicit for
business, directly or indirectly, a Product or Illicit Product to a Customer in
the Market within the Territory. For the Term of this Agreement,





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Mindray shall not, directly or indirectly, except exclusively through or for the
benefit of Heska under this Agreement, sell, resell, lease, lend, or market: (i)
the Products, (ii) portions or components of the Products, or (iii) products to
which Mindray directly or indirectly benefits, controls, develops, Mindrays or
commercializes, that compete with the Products, to Customers in the Market
within the Territory.
6.5
No Export or Gray Market by Heska. Heska undertakes not to sell, lease, lend, or
participate in any way, directly or indirectly, through one or more
relationships or contracts, the Products or any products or services that
contain, in whole or in part, the Products, for use, resale, export outside of
the Territory or Market. Heska shall not directly or indirectly, and shall not
authorize any other party to, sell, lease, lend, demonstrate, market or solicit
for business any of the Products or products containing, in whole or in part the
Products, outside the Market or Territory, including, without limitation, using
commercially reasonable efforts so that Heska’s distributors and customers do
not resell or otherwise distribute the Products outside of the Market or
Territory.

6.6
Market Limited. Except as provided by the North American Agreement, Heska shall
not sell, lease, lend, or participate in any way, directly or indirectly,
through one or more relationships or contracts, the Products or any products or
services that contain, in whole or in part, the Products, intended for use or
for resale, demonstration, use or export outside of the Market or Territory, nor
to any person, entity, or organization who is not a Customer or Agent selling
directly to a Customer in the Market in the Territory. Heska and Mindray agree
that all software and Products provided hereunder from Mindray to Heska shall be
and are intended for use in the veterinary medical industry in the Territory.

6.7
Other Agreements In Effect. The terms in this Agreement apply solely to the
Territory and Market as defined in Article 1 of this Agreement. Heska’s rights
and obligations in territories and markets, as defined in other effective
agreements between the two parties, including the North American Agreement, will
not be affected by this Agreement. Nothing contained in this Agreement shall
affect or alter the North American Agreement.

6.8
Protection of Mindray Property; Heska Customer Obligations. Heska shall protect
all Mindray Intellectual Property and Confidential Information to the same
degree it protects its own Intellectual Property and Confidential Information,
but in no case less than exercising reasonable care.

7.
Price and Payment

7.1
Prices. The prices for the Products purchased by Heska hereunder shall be as set
forth in the attached Annex B, unless otherwise agreed upon by the Parties in
writing from time to time.

7.2
Net Amounts and Costs. All prices for the Analyzer Products are “net amounts” in
US Dollars. Mindray is responsible for all insurance, freight, customs, duties,
VAT, any foreign, federal, state or local taxes that may be applicable to bring
the Analyzer Products to Heska’s dock DDP, or DDP at Heska's Logistic Center
Dock in Europe. (Incoterms 2010). Each Party shall be responsible for their own
federal, state and local sales, use and income taxes and assessments, Value
Added Taxes, and other taxes, fees, and duties.

7.3
Resale Tax Exemption. Heska agrees to provide to Mindray a copy of Heska’s
Resale Tax Exemption Certificate for any sales within Heska’s Territory subject
to resale tax exemption, otherwise, all applicable taxes will be included on the
invoices.





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




7.4
Payment Instructions. Subject to offset for DOA Product as provided in Article
8.2 below, the full payment is immediately due and must be settled, within
thirty (30) days of receipt of the Product(s) at Heska’s shipping dock, with
payment by company check or wire transfer of immediately available funds, issued
by a first class, international bank, satisfactory to Mindray at the following
bank (or such other financial institution as Mindray may designate):Bank: [***]





Account number: [***]
7.5
Currency Exchange Rate Adjustment. Currency is in US Dollars. When converted to
Chinese Yuan Renminbi (CNY) the currency has a basis in this Agreement of 6.10
CNY per 1.00 USD (“Currency Basis”). If the Currency Basis shifts up by more
than 15% (for example, to 7.02 or more CNY per 1.00 USD) or down by more than
15% (for example to 5.19 or fewer CNY per 1.00 USD) (“Currency Shift”) will
result in an adjustment to pricing in Annex B under the following procedures
(“Currency Rate Adjustment”). Upon occurrence of a Currency Shift, one Party may
notice the other Party of the actual percentage of the change from the Currency
Basis (“Currency Factor”) by written notice (“Currency Notice”). If the Currency
Shift is still in effect ninety (90) days after receipt of Currency Notice, a
Currency Rate Adjustment shall be recorded as a written amendment to Annex B, at
which time the Price of each Product in Annex B shall be adjusted. The Price
adjustment (increase or decrease) shall be an amount equal to the product of the
Currency Factor, multiplied by fifty percent (50%), multiplied by the Price then
in effect for each Product; provided however, (i) no single Currency Rate
Adjustment shall result in an adjustment to the Price that is greater than ten
percent (10%), and (ii) Purchase Order(s) issued by Heska prior to such
amendment shall be unaffected and deliverable at the Price prior to the Currency
Notice, and (iii) the Price for any Product in Annex A as of the Effective Date
shall not be adjusted by Currency Rate Adjustments by an amount greater than
forty (40%) percent in the aggregate during any five (5) consecutive year period
of the Term. The new rate of currency immediately following a Currency Rate
Adjustment shall thereafter become the new Currency Basis.

7.6
Adjustment of Minimum Annual Total for Currency Rate Adjustment. For each
instance of Currency Rate Adjustment, the Minimum Annual Total shall be
adjusted. In the event the Price is increased due to a Currency Rate Adjustment,
the Minimum Annual Total shall be adjusted downward by the same percentage as
the Currency Rate Adjustment. In the event the Price decreases due to a Currency
Rate Adjustment, the Minimum Annual Total shall be adjusted upward by the same
percentage as the Currency Rate Adjustment.

8.
Shipment and Acceptance

8.1
Freight Terms. The Analyzer Product prices are based on DDP (Incoterms 2010)
Heska’s Dock, Loveland, CO, or other logistic center dock in Europe designated
by Heska; The Reagent prices are based on DAT (Incoterms 2010) at a European
port designated by Heska; The Spare Parts prices are based on Exworks (Incoterms
2010) Mahwah, NJ USA, shipped only to Heska USA facilities; The QC/Cal prices
are based on Exworks (Incoterms 2010) Indianapolis, Indiana, USA. Risk of loss
for the Products shall pass to Heska upon delivery to Heska’s Dock. Mindray
shall ship Product to Heska using reputable carriers, under Economy class
shipment or better. The Parties shall cooperate in freight matters, including
the prompt and complete documentation for proof of loss claims to an appropriate
carrier and/or insurer. Heska shall photograph damage to original





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




packaging, immediately upon receipt of packaging that Heska deems to have
incurred external damage.
8.2
Non-Conformities and Acceptance. All claims for error, damages, defects,
shortages and material non-conformities in any shipment discovered by reasonable
inspection shall be made in writing to Mindray (together with detailed
descriptions and evidence thereon) within thirty (30) days after receipt of the
Products at Heska’s destination point shipping dock (such Products containing
errors, damages, defects, shortages, and material non-conformities, each, a “DOA
Product”). Failure to make such claim within such period shall constitute
acceptance of the shipment (“Acceptance”). The extent of Mindray’s liability for
DOA Product under this warranty shall, at Heska’s option, be limited to: (i)
replacement as herein provided of any defective Products, freight prepaid to
Heska designated dock, or (ii) return of DOA Product(s), at Mindray’s sole
expense, provided however, that Heska agrees to use reasonable efforts to
repackage and make DOA Product(s) available for shipment in original packaging,
or if damaged, in a manner consistent with Heska’s own packaging standards for
similar products, for a full refund, to the extent Mindray was previously paid
by Heska for such DOA Product, or for an offset against future invoices. Mindray
shall have no liability for any defects in cases of damage arising from Heska’s
negligent handling.

9.
Warranties

9.1
Limited Product Warranty    .

9.1.1
Analyzer Product Warranty. Mindray warrants the Analyzer Products sold by
Mindray conform to the Specifications and shall be free from defect in material
and workmanship for (i) twenty-one (21) months from the date of Mindray’s
shipment of the Products to Heska. Mindray and Heska agree that the exclusive
remedies for Mindray's breach of its limited express warranty is limited at
Mindray’s election solely to: (a) the repair and/or replacement of the defective
Analyzer Product or part, as reasonably determined by Mindray; or (b) refund of
the purchase price and return the Analyzer Product; provided, however, that for
DOA Products, the provisions of Section 8.2 shall apply. In fulfilling its
limited warranty to repair and/or replace a defective Analyzer Product or part,
Mindray shall act in a commercially reasonable manner. The limited warranty does
not extend to any of the Analyzer Products that have been, other than by
Mindray: (1) subject to misuse, neglect, or abuse, (2) improperly repaired, or
altered or modified, and/or (3) used in violation of instructions furnished by
Mindray or in contravention of generally accepted usage standards in the Market,
in the Territory, by Customers, for products similar to Analyzer Products. Heska
shall solely bear all costs to retrieve and to ship all Analyzer Product(s)
requiring warranty service to Mindray designated location within the United
States. Mindray shall solely bear all costs to ship all Analyzer Product(s)
repaired under warranty service to Heska’s principal place of business.

9.1.2
Analyzer Products Needing Repair. Heska must maintain a Service Exchange Pool,
with Service Exchanges, as defined in Article 1. Heska will make its
commercially reasonable effort to troubleshoot and fix non-functioning Analyzer
Products in the Territory. If the units in question cannot be brought by Heska
up to normal functionality and operation according to Specification, Heska will
attempt to repair such units in the USA Head Office of Heska for a second and
final attempt. If the units in question still fail, Heska will then initiate the
Analyzer Product limited warranty process with Mindray, as described in Section
9.1.1. Mindray will return the repaired units back to Heska's Service Exchange





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Pool. Mindray will not accept failed units sent by Heska directly from the
Territories to Mindray for repair without following the repairing efforts from
its U.S. Service Center as outlined herein. Mindray shall reimburse or replace
Spare Parts used by Heska in repairing units under warranty upon receipt of
Heska’s written itemization of Spare Parts used in such repairs, itemized per
repaired unit’s serial number.
9.1.3
Fund for the Service Exchange Pool. Through the first twelve (12) months of the
Agreement, Mindray will provide Heska a discount totaling up to [***] to offset
Heska costs for the Service Exchange Pool.  The fund will come from a [***]/unit
discount on each EHT5 ordered until a total discount of [***] is reached.

9.1.4
Extended Warranty. Products must be covered by active warranty or extended
warranty policies in order to be eligible for purchasing extended warranty for
the next period.

9.1.5
Consumables Warranty. Mindray warrants the Consumables sold by Mindray conform
to the Specifications as set forth in Annex A, shall work with the Analyzer
Product for the intended purpose, shall have a shelf life of at least fifteen
(15) months, except for probe cleanser shall have a shelf life of at least eight
(8) months, from receipt by Heska, and shall be free from defect in material and
workmanship.  Mindray will cover the replacement of the non-conforming or
defective Consumable(s). 

9.2
Repair-Replace Warranty. Mindray warrants its repair work and replacement parts
for a period of ninety (90) days from return to Heska (or other location
directed by Heska) of the repaired or replaced Analyzer Product or for the
balance of the warranty period as set forth in Article 9 “Warranty”, whichever
is longer. Mindray and Heska agree that the exclusive remedy for Mindray's
breach of its limited express warranty concerning repair work and replacement
parts is limited solely to the repair and/or replacement of the Analyzer Product
or part, as reasonably determined by Mindray. In fulfilling its limited warranty
to repair and/or replace a defective Analyzer Product or part, Mindray shall act
in a commercially reasonable manner. Any claim arising under this Article 9
shall be settled by amicable cooperation between Mindray and Heska, to minimize
or avoid unnecessary expense and time.

9.3
No Infringement. Mindray represents and warrants that neither the Products nor
their manufacture, use, importation or sale infringe upon the proprietary rights
held by a third party in the Territory. In the event of an allegation of
infringement of any third party intellectual property rights is made, or in
Mindray's and Heska's opinions is likely to be made, in respect of the Product
Mindray may at its own expense (i) obtain for Heska and its customers the right
to continue to import, sell and use the Product, (ii) modify the Product so as
to avoid infringement in a way reasonably acceptable to Heska or (iii) if
conditions (i) and (ii) cannot be complied with on terms which in Mindray's
opinion are reasonable, Mindray (x) may terminate this Agreement upon not less
than ninety (90) days’ advance notice, and (y) shall indemnify Heska according
to the provisions of Section 13.2 of this Agreement.  If the Agreement is
terminated pursuant to this Section 9.3 Mindray shall, at its cost, use its best
efforts to identify a mutually acceptable manner of modifying the Product or
this Agreement to render the Product or the performance of this Agreement
non-infringing and, upon Heska’s request, accept return of and refund monies
paid for Product in Heska’s inventory. Heska shall have the right of first
refusal for a period of thirty-six (36) months following such termination before
Mindray may appoint any new distributor in the Territory.

9.4
Disclaimer of All Other Warranties. EXCEPT FOR THE LIMITED WARRANTY EXPRESSLY
SET FORTH IN THIS AGREEMENT, MINDRAY HEREBY DISCLAIMS ALL OTHER





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, WITH RESPECT TO THE PRODUCTS,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
10.
Governing Law; Dispute Resolution; Exclusive Venue and Jurisdiction

10.1
The English language employed herein shall be controlling and this Agreement
shall be deemed to have been executed at Loveland, Colorado, United States of
America. This Agreement shall be governed by the laws of the State of Delaware
and the United States of America without reference to conflict of laws
principles, and shall not be governed by the 1980 United Nations Convention on
Contracts for the International Sale of Goods. The Parties shall attempt in good
faith to resolve any dispute, controversy or claim between them arising out of
or relating to this Agreement, or the breach or interpretation of this Agreement
(“Dispute”) promptly by negotiations between executive level representatives of
the Parties with authority to resolve the Dispute. If a Dispute should arise,
such representatives shall confer in person or by telephone at least once and
attempt to resolve the matter. Such conference shall take place within ten (10)
days of a written request therefor at a mutually agreed time and location (or by
telephone). Such conference is a condition precedent to initiating an action as
provided below, unless the responding Party fails to confer within ten (10) days
of receipt of the request to do so; provided, however, such conference is not a
condition precedent to initiating an action for interim injunctive or
provisional relief necessary to avoid irreparable harm or to maintain the status
quo. If the Dispute is not settled within five (5) days of the conference or
time to confer described above, either Party may bring an action pursuant to
this Article 10: in the event that Mindray brings the action, such action shall
be brought within the state and federal courts located in Denver, Colorado, and
in the event that Heska brings the action, such action shall be brought within
the state and federal courts located in New Jersey. Each Party agrees to submit
to the jurisdiction of such courts. Each of the Parties hereby consents, for the
benefit of the other Party, to the service of process by certified or registered
mail or by an express delivery service providing a return receipt at its address
set forth for notices herein.

10.2
Mindray represents and warrants to Heska that Mindray has the authority to enter
into this Agreement and to bind itself to the obligations set forth herein.
Mindray shall not assist, permit or cause any Affiliate to take any action
which, if taken by Mindray, would constitute a breach of this Agreement, and
Mindray shall use its best efforts to prevent any Affiliate from taking any such
actions. Heska represents and warrants to Mindray that Heska has the authority
to enter into this Agreement on behalf of, and to bind, each and all of its
Affiliates to the obligations set forth herein.

11.
Parties’ Responsibilities

11.1
HESKA’S RESPONSIBILITIES:

11.1.1    Marketing and Promotion of Product. Heska shall undertake for its own
account advertisement and sales promotions of the Products. Heska shall use
reasonably commercial efforts to market and sell the Products to Customers in
the Market throughout the Territory.
11.1.2    Communication with Customers. Heska shall provide all warranty,
technical support, shipping, and communications to and between Heska’s
Customers, on the one hand, and Heska on the other, without, unless previously
authorized between Heska and Mindray, any direct communication or obligations
between Mindray and Heska’s Customers.




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




11.1.3    Sales Agents. Heska shall be solely responsible for selection,
training, and support of installation personnel, technical support personnel,
dealers, agents, sales representatives and contractors and for the advice
performance of such persons under Heska’s direction and control in providing
information and services to end user customers and Customers of the Products
purchased hereunder.
11.1.4    Customer Use Restrictions. Heska shall reasonably undertake to train
and to support Customers using the Product as to the proper use, installation,
maintenance, and safety precautions necessary for the Product(s) proper
performance and maintenance of good working condition.
11.1.5    Forecast. Heska, on a rolling basis, during the first ten (10) days of
each Calendar Quarter after the Effective Date, shall, upon Mindray’s written
request, provide Mindray with a written forecast of estimated purchases of the
Products for the next twelve (12) month period. The forecast shall represent
Heska’s commercially reasonable good-faith estimate of its Product requirements
for such twelve (12) month period. Such forecasts are for the convenience of
Mindray only, and shall not constitute firm purchase orders or shipping orders
and shall not be binding upon or create any obligation or liability with respect
to Heska. Mindray shall, within ten (10) days of becoming aware that Mindray may
reasonably be unlikely to have the ability to fulfill the forecast quantities
and schedule.
11.2
MINDRAY’S RESPONSIBILITIES:

11.2.1    Spare Parts and Consumables Tail. During the Tail period, Mindray
shall maintain the capability to repair the Products, to deliver Consumables,
and to deliver Spare Parts to Heska at terms at least as favorable as Mindray
offers to any other customer(s) of Mindray in the Market and in the Territory,
but in no case less favorable than the Price and terms of this Agreement, or at
Mindray’s then-current price, whichever is lower; provided however, that the
Price of this Agreement during the Tail may be adjusted pursuant to the Currency
Rate Adjustment procedures in Section 7.5. During the Tail period, Heska shall
have the exclusive right to sell Consumables and Spare Parts to Customers
acquired by Heska from Effective Date through Termination.
11.2.2    Modifications and New Versions.    Mindray reserves the right to make
changes to any manufacturing source, controlled process parameters or sources
and materials used with respect to the production of any of the Products and to
otherwise reasonably modify any of the Products; provided that Mindray will
provide Heska with at least one-hundred-eighty (180) days written notice of any
major, material changes in the form, fit, performance, or function of any of the
Products, along with details of such changes, and such major, material changes
shall not adversely affect the performance, the Specification, the ability of
Spare Parts and Consumables to operate on the Analyzer Products, or the sales
prospects of the Product to Customers in the Market in the Territory. For any
minor, changes, Mindray will endeavor to provide Heska with at least ninety (90)
days written notice of such changes, or as soon as practicable in line with
Mindray’s standard change notification practices, provided however that such
minor changes shall not adversely affect the performance, the Specification, the
ability of Spare Parts and Consumables to operate on the Analyzer Products, or
the sales prospects of the Product to Customers in the Market in the Territory.
11.2.3    In the event Mindray replaces or updates a Product, for minor
improvements to the form, fit, performance or functionality, Heska shall be
entitled to acquire such updated or replaced version under the same terms of
this Agreement in effect before such update or replacement. Pricing and relevant
terms and conditions for (i) new products sold by Mindray that Heska reasonably
deems appropriate for sale to Customers in the Market within in the Territory,
and (ii) for the Products




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




that undergo major improvements in form, fit, performance or functionality shall
be negotiated in good faith by the Parties. Mindray represents and warrants to
Heska as of the Effective Date and throughout the Term and during the Tail, the
prices, benefits and other terms and conditions in this Agreement are no less
favorable to Heska than any other similarly situated customer or Affiliate of
Mindray of similar purchase, sales, or placement of Products or similar products
volume in the Market and in the Territory.
11.2.4    Technical Assistance. For technical assistance, Mindray shall supply
Heska with a reasonable amount of informative and illustrated materials
regarding the Products. Mindray shall train a reasonable number of Heska’s
technical personnel, at Heska’s and Mindray’s corporate address or other
mutually agreed to location, scheduled by consent of both Parties, if it becomes
necessary to achieving better installation and maintenance standards or to
release new Products which may be added to the Products Schedule. Each Party
shall bear its own costs in providing or receiving such training. Technical
assistance is by and between Mindray and Heska, for the benefit of Heska, not
the Heska’s Customers. The number of Heska personnel to be trained and the
frequency of such trainings shall be agreed upon in good faith.
11.3    RESPONSIBILITIES OF BOTH PARTIES:


11.3.1    Government Approvals. The Parties shall be responsible for obtaining
and maintaining all regulatory approvals and any amendment or supplements
required, if any, to fulfill their own obligations hereunder specifically, plus,
(i) in the case of Mindray, those necessary to provide for the manufacture,
import, delivery, and sale of the Products in the Territory in the Market, and
(ii) in the case of Heska, to receive, market, sell and service the Products in
the Territory in the Market.


11.3.2    Regulatory Inquiries. Each Party shall promptly inform the other Party
of the existence and substance of any inquiry or investigation related to
Products initiated by any government authority or certification agency.


11.3.3    Regulatory Inspections and Information. To the extent required by law
or at its reasonable discretion, Mindray and Heska shall each permit all
governmental authorities and certification agencies the reasonable right to
inspect their respective facilities at which the Products or any components of
them are handled, stored, or shipped, and all records related to them. Both
Parties shall reasonably assist such governmental authorities and certification
agencies with such inspections. Each Party shall promptly notify the other of
all such inspections related to or affecting the Products, and shall use
reasonable efforts to provide the other Party the opportunity to be present at
such inspections and shall use reasonable efforts, time of the essence, to
comply with governmental authority or certification agency requests for one
Party to produce information that is confidential in nature to the disclosing
Party, such as Customer contact information and location of Products;
Confidential Information and Intellectual Property and provided pursuant to this
Article 11.3.3 shall be used solely for the strict and limited purpose of
complying with the governmental authority or certification agency requests or
mandates, and shall not be used by the receiving Party for any commercial use,
and shall be protected under Article 14 and Article 12 of this Agreement.


11.3.4    Product Complaints/Reports. Each Party shall promptly provide the
other Party notice of any information regarding real or potential defects and
complaints about the Products or would reasonably be considered material to the
safety of them for their intended use. Each Party shall




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




reasonably cooperate with the other in sharing any information that may
constitute a complaint related to the Products. Mindray will use reasonable
efforts to assist Heska in investigating and correcting any problems Heska or
its Customers may experience with the Product. Such efforts will include
qualified representatives of Mindray visiting the Territory when deemed
reasonably necessary by Heska. Heska will use reasonable efforts to implement
any corrective action recommended by Mindray.


11.3.5    Recalls. Mindray shall bear all costs and have sole authority and
obligation to declare a recall of any Products, if Mindray believes that there
is a potential significant health hazard or non-compliance with applicable
government regulations. In the event that a mandatory recall, withdrawal or
modification of the Product is required by a decision or ruling of a court of
competent jurisdiction or by a ruling or regulation of a governmental agency
(“Mandatory Recall”), or in the event of a voluntary recall initiated by
Mindray, Mindray shall be responsible for supplying modified Products or
components thereof, to Heska for Heska’s delivery to Customers who purchased
such Product, consistent with applicable regulations and/or government agency
instructions or rulings. In connection with any recall, Heska will implement the
recall and supply the affected Customers with modified Products or components
and/or service, where applicable, thereof under the direction of Mindray.
Mindray and Heska agree to work cooperatively to facilitate any recall. In
connection with this obligation, Heska shall track serial numbers of all Product
delivered to customers at the time of delivery. Mindray shall reimburse Heska
for reasonable expenses incurred by Heska pursuant to this Article 11.3.5.


11.3.6    Laws. Each Party will at its own expense comply with all applicable
international, national, state, regional, and local laws, rules, and regulations
of competent public authorities relating to its duties, obligations, any
applicable quality processes, regulatory compliance and performance under this
Agreement. Heska has sole responsibility for determining that no applicable laws
of the Territory within the Market prohibits, limits or materially impairs in
any respect the sale and distribution of the Products for the intended purpose.


12.
Proprietary Rights

12.1
Intellectual Property.

12.1.1    Each Party retains all rights to its Intellectual Property
pre-existing as of the Effective Date of this Agreement. Except as provided for
expressly in this Agreement, no license, right or ownership is granted, by
implication or otherwise, to a Party’s Intellectual Property. As of the date of
this Agreement, neither Party claims any rights to, or ownership in, the other
Party’s Intellectual Property, and neither Party claims the existence of any
jointly owned Intellectual Property between the Parties. In the event either
Party provides the other Party with such other Party’s data regarding certain
veterinary parameters, such information shall be provided pursuant to the
Confidential Information rights in Article 14.
12.1.2    Mindray owns all Intellectual Property rights in the Products, and
shall own all Improvements thereto, except for the Confidential Information of
Heska. In the event that any Intellectual Property rights in the Products or any
Improvements vest in Heska, Heska hereby assigns to Mindray all right, title,
and interest in such Intellectual Property rights to Mindray, and shall fully
cooperate with Mindray, at Mindray’s expense and for reimbursement of Heska’s




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




reasonable related expenses, in executing all documents required to confirm the
foregoing assignment.
12.1.3    During the Term of this Agreement, and subject to Heska’s compliance
with the terms of this Agreement, Mindray hereby grants to Heska an exclusive
(even as to Mindray) non-transferable, non-sublicenseable (other than as
permitted under Section 12.6) license under Mindray’s Intellectual Property
embodied in the Products solely for the purpose of selling the Products to
Customers in the Market within the Territory. For avoidance of doubt, the
exclusivity of the license granted herein shall extend only to the Market within
the Territory.
12.1.4    During the Term of this Agreement, Heska hereby grants to Mindray a
non-exclusive license under Heska’s Intellectual Property embodied in Heska’s
trademarks solely for the purpose of manufacturing and providing the Products to
Heska pursuant to the terms of this Agreement.
12.2
No Unauthorized Use. Neither Party shall use the other Party’s Intellectual
Property or Confidential Information for any purpose other than to advance the
sale of the Products by Heska to Customers in the Market within the Territory.

12.3
No Right. Except as expressly set forth herein, neither Party is granted any
right to the other Party’s software or Intellectual Property, even if the
software, hardware, or firmware is incorporated into any products, software, or
other Intellectual Property. Nothing herein, or in any way related to this
Agreement or interaction or non-action or delay between the Parties or their
assigns, shall grant, transfer, or cause to be shared, with the other Party, any
rights in and to either Party’s software, in any form, firmware, designs,
component sources and specifications, documentation, or Intellectual Property.
This Section 12.3 shall apply, whether or not either Party or any third party
products are incorporated in, embedded in, merged with, or otherwise associated
with a Party’s products.

12.4
Software License Definition. Certain licenses may be provided, included, or
bundled with Products, including but not limited to HL7, networking, and other
interfaces and software for displaying, capturing, transmitting or synchronizing
data to and from the Analyzer Product (the “Software”).



12.5
Software License. Heska is hereby granted a non-exclusive, fully-paid-up,
perpetual, irrevocable license to license, install, use and support the Software
solely in connection with the sale of Products to Customers in the Market within
the Territory according to the terms hereunder (the “License”). Software is
protected by copyright, trademark, and trade secrets laws, international treaty
provisions and various other intellectual property laws. Heska shall not, and
shall use reasonable commercial efforts to ensure that each Customer does not,
(i) use the Software for other than Customer’s internal business purposes, (ii)
permit any third parties to use the Software other than as expressly permitted
by this Agreement, (iii) reverse engineer, decompile, disassemble, or otherwise
attempt to discover the source code of any Software, (iv) modify the Software in
any manner, (v) use the Software in the operation of a service bureau, (vi) copy
the Software, except that Heska may make copies of the Software for regulatory
reasons and in furtherance of support and warranty of the Products, or (vii) use
the Software other than in conjunction with the Products sold hereunder, or in
any manner not expressly authorized by this Agreement. The Software’s component
parts may not be separated either from each other or from the other Product
components for any use. Where the Software is end user readable, the Software
will be private labeled to Heska’s brand; provided, however, that any copyright
notices, other ownership notices, or other legal notices embedded in the
Software shall remain in the name of Mindray.





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.






12.6
Right to Sublicense. During the Term of this Agreement, Heska may sublicense to
Customers, for use in the Market within the Territory, the nonexclusive and
personal right to use, in object code format only, the Software for the life of
the Products associated with such Software. Such sublicense shall be granted
consistent with the terms of Section 6.6 of this Agreement.



12.7
Ownership; Rights. Neither Party shall acquire any right, title or interest in
any of the other Party’s trademarks, copyrights, trade names, nor other
intellectual property and proprietary information, except as specifically
granted in this Agreement. No rights are granted to Heska under this Agreement
to make or cause to be made any of the Products.

12.
Insurance and Indemnity

13.1
Insurance. Mindray shall at its sole cost and expense maintain throughout the
Term: (i) Workers' Compensation insurance as required by all applicable laws;
and (ii) product and public liability insurance coverage affording protection
for bodily injury, death, personal injury and property damage, and including
coverage for contractual liability and products liability, with minimum coverage
limits of [***] per occurrence, and minimum coverage limits of [***] in the
aggregate. Any product liability insurance policy of Mindray covering the
Products shall name Heska as an additional insured. If applicable law requires
Mindray to maintain higher coverage limits or other insurance coverage, then
such required limits or insurance shall be satisfied. Mindray hereby covenants
to obtain all insurance as required under the terms of this Section 13.1 from a
reputable, licensed insurance provider with a financial strength rating of “A-“
or better and financial size category of “VII” or better. Upon written request
by Heska, Mindray shall deliver to Heska, one or more certificate(s) of
insurance evidencing such coverage. The policies required to be maintained by
Mindray under this Section 13.1 shall be primary and non-contributory. With
respect to any policies or coverage maintained on a “claims-made” basis, such
policies shall be maintained for a period of not less than two years following
the expiration of the Term.

13.2
Indemnification by Mindray. Mindray agrees to defend, indemnify and hold
harmless Heska and its Affiliates, and each of their respective directors,
officers, agents, investors and employees, from any and all losses, claims,
damages, awards, penalties, expenses or injuries incurred by Heska, including
reasonable attorney's fees and all court costs, arising out of or resulting
from: (a) any third party claims alleging that the Products infringe any
copyright, patent, trade secret, trademark, or other proprietary right of any
third party; or (b) any third party claims the Products cause bodily injury
(including death), or physical damage to tangible property and/or such injury or
damage resulted in reputational harm to such third party; or (c) any third party
claim that this Agreement, including the negotiation or implementation of this
Agreement, or the appointment of Heska by Mindray to sell Products to Customers
in the Market within the Territory violates or interferes with (i) any agreement
between any third party and Mindray or (ii) any alleged legal duty, express or
implied, allegedly owing from Mindray to a third party. The foregoing indemnity
applies only if the instructions outlined in the Product’s labeling, manual,
and/or instructions for use are followed. This indemnification does not apply to
liability and/or damages arising from: (1) an injury due to the negligence of
any person other than an employee or agent of Mindray; (2) the failure of any
person other than an employee or agent of Mindray to follow any instructions for
use of the Product; or (3) the use of any Product not purchased from Mindray, or
Product that has been modified, altered, reprocessed, or repaired in a manner
inconsistent with Mindray published instructions or





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




specifications, where such modification, alteration, reprocess, or repair can be
shown to be a material contributor to such liability and/or damages for which
indemnification is claimed. Mindray shall have the sole right to defend such
claims covered under this indemnification, at its own expense, and Heska shall,
at Mindray’s expense, use reasonable efforts to provide such assistance in
investigating and defending such claims as Mindray may reasonably request. This
indemnity shall survive the expiration or termination of this Agreement.
13.3
Indemnification by Heska. Heska agrees to defend, indemnify and hold harmless
Mindray and its Affiliates and each of their respective directors, officers,
investors and employees, from any and all losses, claims, damages, awards,
penalties, expenses or injuries incurred by Mindray, including reasonable
attorney's fees and all court costs, arising out of or resulting from: (a) any
third party claims alleging that the Products as a result of marking by Heska
infringe any trademark of any third party; or (b) any third party claims
alleging that this Agreement, including the negotiation or implementation of
this Agreement, or the appointment of Heska by Mindray to sell Products to
Customers in the Market within the Territory violates or interferes with (i) any
agreement to which Heska is a party or (ii) any alleged legal duty, express or
implied, allegedly owing from Heska to any such third party; or (c) any third
party claim arising from Heska’s purchase, marketing, sale, distribution,
service, or support of the Products; or (d) Heska’s breach of this Agreement.
Heska shall have the sole right to defend such claims covered under this
indemnification, at its own expense, and Mindray shall, at Heska’s expense, use
reasonable efforts to provide such assistance in investigating and defending
such claims as Heska may reasonably request. This indemnity shall survive the
termination of this Agreement.

13.
Confidential Information

14.1
Confidentiality. No Confidential Information disclosed by either Party to the
other in connection with this Agreement shall be disclosed to any person or
entity other than the receiving Party's employees and contractors directly
involved with the receiving Party's use of such information. Such information
shall be used only for the purposes contemplated by this Agreement, and such
information shall otherwise be protected by the receiving Party from disclosure
to others with the same degree of care accorded to its own proprietary
information, but not less than a reasonable degree of care in accordance with
the normal practice of the medical device development industry. To be subject to
this provision, information must be delivered in writing and designated as
"proprietary" or "confidential" or, if initially disclosed orally or visually,
must be confirmed in writing as "proprietary" or "confidential" within thirty
(30) days after the disclosure. Information will not be subject to this
provision if it (i) is or becomes a matter of public knowledge without the fault
of the receiving Party, (ii) was known to the receiving Party before the
disclosure to it by the other Party, as evidenced by written records of the
receiving Party, or (iii) was received by the receiving Party from a third
person under circumstances permitting its unrestricted disclosure by the
receiving Party. If the receiving Party is required by law, or requested by a
court or administrative body, to disclose any Confidential Information of the
disclosing Party, the receiving Party shall give the disclosing Party prior
written notice of such requirement or request prior to disclosing such
Confidential Information so that the disclosing Party may seek a protective
order or other appropriate relief.

14.2
Confidentiality Release. The Parties shall be released from any confidentiality
obligations under this Article 14 five (5) years after the last of any and all
of the obligations of the Parties to this Agreement have expired; provided,
however, that with respect to any trade secrets disclosed by a





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Party, the confidentiality obligations under this Article 14 shall survive for
as long as such confidential information remains a trade secret.
 
14.
Termination

15.1
Right to Terminate for Good Cause. A Party has the right to terminate this
Agreement for Good Cause with immediate effect. "Good Cause" means the
occurrence of one or more of the following events:

(a)
Should one of the Parties become bankrupt or insolvent, or have its business
placed in the hands of a receiver, assignee or trustee, whether by voluntary act
or otherwise, or become unable to pay its bills in the ordinary course of
business, on time; or

(b)
If one of the Parties ceases to function as a going concern or to conduct its
operations in the normal course of business; or

(c)
A Party becomes unable, due to regulatory sanction or claim or loss of license
or regulatory approval, to meet its commitments under the Agreement.

15.2
Right to Terminate for Breach with Notice. This Agreement may be terminated by
either Party if the other Party materially breaches any material provision of
this Agreement and fails to cure such breach within sixty (60) days of written
notice by the non-breaching Party describing the material breach (“Notice
Period”). Each Party agrees to work with the other, in good faith, in connection
with a Party's efforts to cure any breach.

15.3
Termination During Renewal Term. This Agreement may be terminated by either
Party during the Renewal Term upon not less than 180 days prior to the
expiration of the then current Renewal Term upon notice to the other Party.

15.4
Effect of Termination. In the event of termination by Mindray for Good Cause
pursuant to Section 15.1 or resulting from a breach by Heska pursuant to Section
15.2 above or following the effective date of termination by Heska pursuant to
Section 15.3, all undisputed monies owed to Mindray shall become due and
payable. Following the expiration of the Term or earlier termination of this
Agreement as permitted by Article 15 of this Agreement, Mindray shall have no
right to require Heska to continue to act as a distributor of the Products, and
Heska shall have no right to require Mindray to continue to sell the Products to
Heska; provided, however, that Mindray shall be obligated; (i) to sell to Heska
and fulfill extended warranty obligations hereunder and during the Tail so that
Heska can meet its commitments to Customers who have purchased and paid for (or
contractually promised to pay for), through Heska, warranty and service products
and services and its obligations to Heska, including as provided for in Article
9, and Annex B and (ii) to sell Replacement Parts and Consumables to Heska under
the Tail, including as provided for in Section 11.2. Each of the Parties
acknowledges that it is acting independently in connection with any actions
taken in connection with this Agreement, including any investments in personnel,
facilities, and marketing activities undertaken hereunder, and is not relying on
any express or implied representation or promise from the other Party that this
Agreement will continue for any period except as expressly provided herein. Each
of the Parties hereby waives any claim against the other for loss or damage of
any kind (including, without limitation, damages or other compensation for
unjust enrichment, loss of prospective profits, lost business opportunities,
reimbursement for





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




expenditures or investments made or commitments entered into or goodwill)
because of the termination of this Agreement for any reason as permitted by
Article 15 of this Agreement or failure of Heska to extend the term beyond the
Initial Term of this Agreement or because of failure of the Parties, for
whatever reason, upon expiration hereof, to make a similar agreement.
15.
General Provisions

16.1
Assignment. Except as set forth in this Section 16.1, this Agreement may not be
assigned by either Party without the prior written consent of the other Party,
which shall not be unreasonably withheld. This Agreement shall be binding on and
shall inure to the benefit of each Parties’ successors and assigns. Heska may
assign this Agreement to: (i) any of its majority owned Affiliates; or (ii) any
person or entity that acquires substantially all of the business or assets of
Heska or substantially all of the business segment relating to the Products that
are the subject of this Agreement; provided, however, Mindray shall have the
right to reject such assignment if in Mindray's reasonable judgment such
assignment is to a person or entity that manufactures, distributes or sells a
competitive product to the Products.

16.2
Force Majeure. Mindray shall not be liable for, or be deemed to be in default
for, delay of or failure in delivery or performance of any other act under this
Agreement due directly to any of the following causes; acts of God or the public
enemies, civil war, insurrection or riot, fires, floods, explosions, earth
quakes or serious accident, epidemics or quarantine restrictions, or any act of
government or military authority. Promptly upon the occurrence of any event
hereunder which may result in all delay in the delivery of the Products, Mindray
shall give notice thereof to Heska, which notice shall identify such occurrence
and specify the period of delay which may reasonably be expected to result
therefrom.

16.3
Survival of Obligations. Notwithstanding any provision to the contrary contained
in this Agreement, the provisions of Articles 6, 9, 10, 11.2.1, 12, 13, 14, 15.4
and 16, and other terms that by their nature are intended to survive
termination, shall survive the expiration or termination of this Agreement and
continue to be enforceable in accordance with their respective terms.

16.4
Notices. Except as otherwise provided herein, any notice or other communication
from one Party to the other Party shall be in writing, deemed effective upon
receipt and either delivered in person or sent via internationally recognized
overnight carrier, United States certified mail, or facsimile (upon confirmation
of delivery thereof) and addressed as follows, or to such other address as the
addressee shall have specified by notice hereunder from time to time:

If to Heska:


Heska Corporation
Attn: President
3760 Rocky Mountain Ave.
Loveland, CO 80538


Copy to:


Heska Corporation
Attn: Legal Department
3760 Rocky Mountain Ave.
Loveland, CO 80538


If to Mindray:




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.






Shenzhen Mindray Bio-Medical Electronics Co., Ltd.
Attn: Legal Department
Mindray Building, Keji 12th Road South
High-Tech Industrial Park
Nanshan, Shenzhen 518057 P.R. China
    
Copy to:


Shenzhen Mindray Bio-Medical Electronics Co., Ltd.
c/o North American Corporate Counsel
800 MacArthur Blvd.
Mahwah, NJ 07430


16.5
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures transmitted by facsimile or other electronic
means are acceptable the same as original signatures for execution of this
Agreement.

16.6
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable because it is invalid or in conflict with any
law of any relevant jurisdiction, the validity of the remaining provisions shall
not be affected, and the Parties agree that the court making the determination
of unenforceability shall have the power to reduce the scope, duration, or area
of the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

16.7
Compliance with Laws. Each Party to this Agreement shall comply with all
applicable laws and regulations relating to the Products and their respective
performance under this Agreement.

16.8
No Partnership or Agency. Nothing in this Agreement shall be construed as
creating a partnership, agency, employment relationship, franchise relationship
or taxable entity between the Parties. The relationship established by this
Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to (i) give either Party the power to direct and
control the day-to-day activities of the other, (ii) constitute the Parties as
partners, joint ventures, co-owners, or otherwise as participants in a joint or
common undertaking, or (iii) allow either Party to create or assume any
obligation on behalf of the other for any purpose whatsoever, except as
expressly authorized under this Agreement. All financial obligations associated
with the business of each respective Party are the sole responsibility of that
respective Party.

16.9
Entire Agreement. This Agreement constitutes the entire understanding of the
Parties relating to the subject hereof and supersedes all other previous
agreement and understandings, whether written or oral.

16.10
Interpretation; Headings. Articles and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement. This Agreement is the result of
arms-length negotiations between the Parties hereto and no provision hereof,
because of any ambiguity found to be contained therein or otherwise, shall be
construed





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




against a Party by reason of the fact that such Party or its legal counsel was
the draftsman of that provision.
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
specified above.


                    
HESKA CORPORATION
SHENZHEN MINDRAY BIO-MEDICAL ELECTRONICS CO., LTD.:



By:     /s/ Kevin Wilson                  By:         [***]              


Name:     Kevin Wilson                   Name:         [***]              


Title:     President, CEO                  Title:     General Manager – IVD
Division     






--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.






Annex A – Product & Product Specifications


Analyzer Product
Name and main function
Mindray product:        BC-5000vet
OEM product:        Element HT5


BC-5000vet is an automatic veterinary 5-part differential hematology analyzer.


Net Size / Net Weight
Net Size/ Net Weight
[***]
HxWxD (cm)
[***]
Weight (Kg)
[***]



Throughput and Parameters
At least [***] samples per hour (Dog, Cat, Horse, Ape/Monkey, Ferret, Rat,
Mouse)


Addition of Cow/Bovine, Goat, Llama and Sheep parameters is optional, Mindray
will make the best effort to incorporate these animals into the Product.


Aspiration volume:
≤ [***] ul


Parameters:
WBC, Neu#, Lym#, Mon#, Eos#, Bas#, Neu%, Lym%, Mon%, Eos%, Bas%
RBC, MCV, HGB, HCT, MCH, MCHC, RDW%
PLT, MPV


Display and Software
Color touch screen: ≥ 10.1’’
Software updates directly through USB drive.
Embedded operation system.


Communication and Interface
LAN Port supports HL7 protocol
USB, LAN
Support LIS – Bi-Directional Communication


Linearity
Parameter
Unit
Linearity Range
Display Range
WBC
[***]
[***]
[***]
RBC
[***]
[***]
[***]
MCV
[***]
[***]
[***]
HGB
[***]
[***]
[***]
HCT
[***]
[***]
[***]
PLT
[***]
[***]
[***]



Background




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




Parameter
Unit
Background Limits
WBC
[***]
[***]
RBC
[***]
[***]
HGB
[***]
[***]
PLT
[***]
[***]



Carryover
[***]


Parameter
Carryover
WBC
[***]
RBC
[***]
HGB
[***]
PLT
[***]



Reproducibility [***]


Parameter
CV%
WBC
[***]
RBC
[***]
MCV
[***]
HGB
[***]
PLT
[***]



Reagent
Diluent, DIFF lyse, LH lyse (shelf-life is [***] months)
Probe cleanser (shelf-life is [***] months)
Shelf-life is counted from the manufacturing dates.


DIFF Lyse and LH Lyse concealed in analyzer. Only Diluent and Probe Cleanser are
outside.


Spare Parts
Not to exceed the principal of manufacturing cost plus [***].




--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.






Annex B – Price & Minimum Quantity


Price
1.
Analyzer Product Units (Purchased within the Territory)

 
Accumulated Units in the Territory of the Agreement
Unit Price
a.
[***] units
[***]/unit
b.
[***] units
[***]/unit
c.
[***] units
[***]/unit
d.
[***] units
[***]/unit



2.
Consumables

 
P/N
Description
Heska Transfer Price
[***]
EHT5 Diluent(OEM/5.5L×2)
 $ [***]
[***]
EHT5 Diluent(OEM/20L×1)
 $ [***]
[***]
EHT5 DIFF LYSE(OEM/300mL×4)
 $ [***]
[***]
EHT5 LH LYSE(OEM/90mL×4)
 $ [***]
[***]
Probe Cleanser(OEM/25mL×6)
 $ [***]





3.
QC/Cal

P/N
Description
Heska Transfer Price
[***]
EHT5 Control_CBC-5DMR Vet Normal pack (2 x 3.0mL  - Normal Level )
 $ [***]
[***]
EHT5 Control_CBC-5DMR Vet Tri-Pack  (12 x 3.0mL – 4 of each level  Low, Normal,
High)
 $ [***]
[***]
EHT5 Cal_CBC-CAL PLUS Vet  Calibrator set (1 x 3.0mL)
 $ [***]





4.
Spare Parts

a.
Not to exceed actual manufacturing cost plus [***].

b.
The Spare Parts prices are based on Exworks (Incoterms 2010) Mahwah, NJ USA.
Spare Parts are shipped to Heska US facilities only.

5.
Extended Warranty (per unit per year of Extended Warranty)

a.
[***] of the Analyzer Product Price

Minimum Annual Total
1.
Initial Term and Renewal Term(s)        [***] Analyzer Product units per Year





--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.






Annex C: Territories
Exclusive Territories:


Albania
Andorra
Austria
Belgium
Bosnia & Herzegovina
Bulgaria
Croatia
Czech Republic
Denmark
Estonia
Finland
France
Germany
Greece
Hungary
Iceland
Ireland
Israel
Italy
Kosovo
Latvia
Liechtenstein
Lithuania
Luxembourg
Macedonia
Malta
Moldova
Monaco
Montenegro
Netherlands
Norway
Poland
Portugal
Romania
San Marino
Serbia
Slovakia
Slovenia
Sweden
Switzerland
United Kingdom (Including Scotland, Northern Ireland, Wales, England)


Non-Exclusive Territories


Spain
Australia
New Zealand
South Africa






--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.




AMENDMENT TO
EXCLUSIVE SUPPLY AGREEMENT


This Amendment (the "Amendment"), effective as of January 1, 2017 (the
"Effective
Date"), modifies the Exclusive Supply Agreement between Heska Corporation
("Heska") and
Shenzhen Bio-Medical Electronics Co., Ltd. ("Mindray"), dated February 1, 2016
(the "Original Agreement"). Heska and Mindray both believe the other to be in
compliance with the terms of the Original Agreement and hereby each waive and
release any and all claims and rights to relief of
any kind for breach, default or non-performance by the other party under the
Original Agreement.
The Amendment and the Original Agreement shall collectively be referred to as
the "Agreement".


1.
Annex C. Russia and Ukraine are hereby added as "Exclusive Territories" on
"Annex C: Territories".



2.
Annex B. Beginning on the Effective Date, the "Minimum Annual Total" on "Annex B
—Price & Minimum Quantity" shall be changed from "[***]" to "[***]" Analyzer
Produce units per Year under the "Initial Term and Renewal Term(s)".



3.
No Other Changes. Except as expressly modified by this Amendment, all other
provisions

of the Original Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives.
SIGNED:
Heska Corporation
Shenzhen Mindray Bio-Medical Electronics Co., Ltd.



By:     /s/ Kevin Wilson                  By:         [***]              


Name:     Kevin Wilson                   Name:         [***]              


Title:                            Title:                        
    
Date:                            Title:     02/16/2017     






